Citation Nr: 1128072	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  07-28 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to automobile and adaptive equipment or for adaptive equipment only.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel








INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision by the Department of Veterans Affairs (VA) San Juan Regional Office (RO) which, in pertinent part, denied entitlement to automobile and adaptive equipment or for adaptive equipment only.  

In a January 2010 decision, the Board denied the Veteran's claim seeking entitlement to automobile and adaptive equipment or for adaptive equipment only.  Subsequently, the Veteran filed a timely appeal of this Board decision, and in a February 2011 Order, pursuant to a Joint Motion for Partial Remand (JMPR), the Court of Appeals for Veterans' Claims (Court) vacated the portion of the Board's decision addressing the aforementioned claim and remanded the matter for compliance with the terms of the JMPR.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a) & (b) (West 2002).

A veteran is considered to be an "eligible person" if he is entitled to compensation for any of the following disabilities:  (i) the loss or permanent loss of use of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1)-(3) (2010).

A veteran is considered to be an "eligible person" for adaptive equipment only, if there is ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808(b)(4).

The Board notes that service connection is in effect, in pertinent part, for right lower extremity peripheral neuropathy, rated 20 percent disabling; residual left lower hemiparesis, rated 60 percent disabling; and, left upper hemiparesis, rated 30 percent disabling.  The Veteran is seeking entitlement to automobile and adaptive equipment or for adaptive equipment.  The Veteran underwent VA examinations in June 2006 and December 2007.  In the JMPR, it was determined that neither examination was adequate to address the claim for automobile and adaptive equipment or for adaptive equipment only as the VA examination reports failed to address whether the Veteran "has a foot or hand disability with no effective remaining function such that he would be equally well served by amputation."  Barr v. Nicholson, 21 Vet. App. 303(2007).  For this reason, the parties agreed that the Board's January 2010 decision with respect to the aforementioned claim be vacated and remanded.  In light of the Court's order, the Board has no discretion and must remand this matter to provide the Veteran an adequate examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the order of the Court of Appeals for Veterans' Claim extends to the terms of the agreement struck by the parties that forms the basis of a Joint Motion for Remand.)

Further, the record suggests the Veteran receives regular pertinent VA treatment, but no record since January 2008 have been made of record.  Under the law, VA must attempt to obtain these records prior to proceeding with the evaluation of the Veteran's claim.  Thus, for this reason, the Board has no discretion and must remand the claim for further development.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must request copies of the Veteran's pertinent outstanding VA treatment and/or hospitalization records, since January 2008.  Any negative response should be in writing, and associated with the claims file.

2.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims file, the RO/AMC will schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected disabilities.  The claims file must be made available to, and reviewed by, the examiner, with such review noted in the provided examination report.  The examiner should record the full history of the disabilities, including the Veteran's account of symptomatology.  

Thereafter, the examiner should respond to the following:

Upper Extremities:  The examiner should perform appropriate range of motion studies on the Veteran's right upper extremity, left upper extremity, right hand and left hand, with relevant findings expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion.  Additionally, the examiner should clearly document any ankylosis of two major joints in either respective upper extremity.  

Then, for both the Veteran's right and left hand, the examiner must state whether the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis.

Lower Extremities:  The examiner should perform appropriate range of motion studies on the Veteran's right lower extremity, left lower extremity, right foot and left foot, with relevant findings expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion.  Additionally, the examiner should clearly document any extreme unfavorable complete ankylosis of the Veteran's right and left knee.  
	
For both the right and left extremity, the examiner must note the presence or absence of complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  The examiner should also report whether there is shortening of the Veteran's right and/or left lower extremity, of 3 1/2 inches or more.  

Then, for both the Veteran's right and left foot, the examiner must state whether the acts of balance, propulsion, etc. could be accomplished equally well by an amputation stump with prosthesis.  

All provided opinions should be supported by a clearly stated rationale.  All necessary test and/or studies should be conducted and reported in detail in the provided examination report.  All findings and conclusions should be set forth in a legible report.

3.  Then the RO/AMC should adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the RO/AMC should issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



